Case 2:18-cv-05741-DMG-PLA Document 181 Filed 06/26/19 Page 1 of 1 Page ID #:4866



 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                           CENTRA DISTRICT OF CALIFORNIA
10                                  WESTERN DIVISION
11
12 LUCAS R., et al.,                                Case No. 2:18-CV-05741 DMG PLAx
13                  Plaintiffs,                     ORDER REGARDING DISCOVERY OF
14         v.                                       ELECTRONICALLY STORED
                                                    INFORMATION
15   ALEX AZAR, et al.,                             Complaint Filed: June 29, 2018
                                                    Discovery Cutoff Date: Jan. 31, 2020
16                  Defendants.                     Pretrial Conference Date: June 9, 2020
17                                                  Trial Date: July 28, 2020
                                                    Judge: Hon. Dolly M. Gee
18
19
                                           ORDER
20
21         Having considered the papers, and finding that good cause exists, the Court
22   hereby enters the Parties’ Stipulated Plan Regarding Discovery of Electronically
23   Stored Information.
24    Dated: June 26, 2019
25
26                                PAUL L. ABRAMS
                                  U.S. MAGISTRATE JUDGE
27
28
                                                                 ORDER REGARDING DISCOVERY OF
                                                             ELECTRONICALLY STORED INFORMATION
                                                                CASE NO. 2:18-CV-05741 DMG PLA
